                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


____________________________________________
HOLLENSHEAD, ET AL.,                         :
                                             :                  CIVIL ACTION
                  Plaintiffs,                :
                                            :
            v.                               :                  No. 18-3102
                                             :
NEW PENN FINANCIAL, LLC, ET AL.,             :
                                             :
                  Defendants.                :
____________________________________________:

Goldberg,     J.                                                              March 18, 2020

                                        MEMORANDUM

       Plaintiffs William Hollenshead (“Hollenshead”) and Patricia Mirkin-Hollenshead

(“Mirkin-Hollenshead”), husband and wife (collectively, “Plaintiffs”), bring this case alleging

that the improper servicing of their home loan has resulted in threats of foreclosure proceedings

and wrongful accounting of their loan. They have sued NewRez, LLC d/b/a Shellpoint Mortgage

Servicing (“Shellpoint”), Bank of America, N.A. (“BOA”), and Ocwen Loan Servicing, LLC

(“Ocwen”) under the Real Estate Procedures Settlement Act, 12 U.S.C. § 2605(f)(1), the

Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), 73 P.S. § 201-

1, et seq., and for breach of contract and unjust enrichment.

       Defendant Ocwen has filed the current Motion seeking dismissal of all claims against it.

For the following reasons, I will grant the Motion in part and deny it in part.

I.     FACTS IN THE SECOND AMENDED COMPLAINT

       The following facts are taken from Plaintiff’s Second Amended Complaint: 1


1
        In deciding a motion under Federal Rule of Civil Procedure, the court must accept all
factual allegations in the complaint as true, construe the complaint in the light most favorable to
       Plaintiffs owned a property located at 3098 Merlin Road in Chester Springs,

Pennsylvania. In November 2012, Plaintiff Hollenshead entered into a loan modification to

resolve an earlier foreclosure action brought by Defendant BOA. Paragraph 3A of the Loan

Modification Agreement stated that all existing arrears related to the mortgage loan for the

property were capitalized into the loan principal, even to the extent that such arrears included

“unpaid” amounts. During that settlement, Defendant Ocwen acted as an agent of BOA. (Sec.

Am. Compl. ¶¶ 7–9.)

       In June 2014, Hollenshead was threatened with a county tax sale due to a $7,752.22

county property tax bill from 2012 that Defendant Ocwen—the loan servicer—had allegedly

failed to capitalize into the loan modification principal. Ocwen paid the tax bill and then

assessed the paid tax to Plaintiffs’ loan account. (Id. ¶¶ 10–11.)

       In January 2016, servicing of the loan transferred from Defendant Ocwen to Defendant

Shellpoint. In the course of transferring service, Shellpoint reimbursed Ocwen for advances

under the standard terms of loan and lender/servicer servicing contracts.        As such, upon

assuming the loan’s servicing, Shellpoint compensated Ocwen’s advance outlay for the unpaid

2012 tax arrears. (Id. ¶¶ 12–13.)

       In June 2016, Plaintiff fell into arrears due to Defendants BOA and Shellpoint’s increase

of the monthly escrow component of the mortgage loan payment to cover the 2012 property tax

bill. In August 2016, Plaintiff Mirkin-Hollenshead called Shellpoint regarding the increased

monthly payments. Shellpoint told Mirkin-Hollenshead that it would send Plaintiffs a payment

plan for the alleged arrears. As of August 2016, Plaintiffs were only one month in arrears. (Id.

¶¶ 14, 17–19.)

the plaintiff, and determine whether, under any reasonable reading, the plaintiff may be entitled
to relief. Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 596 (E.D. Pa. 2010).

                                                 2
       On September 1, 2016, Shellpoint sent Plaintiffs an Act 91 pre-foreclosure Notice

demanding payment of alleged arrears of $13,668, including a lump sum of late charges in the

amount of $2,780.44.       Plaintiffs allege that, at that time, they were actually in arrears on

principal and interest in the amount of approximately $2,200. The repayment agreement letter

sent by Shellpoint, however, demanded payment of the arrears through a down payment of

$3,872 and three equal installments of $8,428—an amount over double the regular monthly

payments of principal, interest, and escrow payments. (Id. ¶¶ 20–22.)

       Plaintiffs allege that, due to the unpaid 2012 property tax bill shortage, Shellpoint

committed two errors relating to the servicing of the mortgage loan. First, Shellpoint charged an

incorrect amount of monthly escrow on Plaintiffs’ account to cover the unpaid 2012 taxes.

Second, Shellpoint automatically assessed roughly $2,000 in property inspection fees from

September 2013 through 2017, despite the fact that it had no basis to believe the property was

vacant and/or not in good condition. (Id. ¶ 23.)

       On June 7, 2017, Plaintiffs sent Shellpoint a combined Request for Information and

Notice of Error (“RFI/NOE”) letter under RESPA requesting correction of the loan’s accounting.

In a June 25, 2017 response, Shellpoint stated that it did not have any records of a delinquent tax

payment for 2012. Yet, Shellpoint’s own “pay history” showed the 2012 school tax payment.

(Id. ¶¶ 24–25.)

       Shellpoint went on to state:

                  As detailed within the Escrow Analysis from October 26, 2017, an
                  escrow shortage of $430.90 was calculated due to an increased
                  hazard insurance premium. Once spread over 12 months, the
                  monthly shortage payment was $35.91. Meanwhile at that time,
                  Shellpoint anticipated paying a total of $11,373.96 for the
                  upcoming year’s bills (comprised of the Hazard Insurance of
                  $3,306.00, School Tax of $6474.57, Town Tax of $233.46 and
                  County Tax of $1,359.98). Once spread over 12 months, the

                                                   3
               monthly bill payment was $947.83. Accordingly, the monthly
               escrow payment was $983.74. Along with the monthly principal &
               interest payment of $2,480.60, the total monthly payment was
               $3,464.34, effective December 1, 2017.

(Id. ¶ 27 (emphasis in original).) Plaintiffs allege that this response ignored the disputed period

and failed to recognize that any escrow re-analysis for the later period was wrongly premised on,

among other accounting errors, a double payment of taxes from 2014. (Id.)

       Plaintiffs brought this action on July 23, 2018. On July 16, 2019, Plaintiffs filed a

Second Amended Complaint against Defendants Shellpoint, BOA, and Ocwen Loan Servicing,

alleging (1) violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”); (2) breach of contract; (3) unjust enrichment; and (4) violation of RESPA (only as

to Defendant Shellpoint).

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant bears the burden of

demonstrating that the plaintiff has not stated a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6); see also Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). The United

States Supreme Court has recognized that “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quotations omitted). “[T]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice” and only a complaint that

states a plausible claim for relief survives a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,

678–79 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. A complaint does not show an entitlement to relief when the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct. Id. at 679.

                                                 4
       The United States Court of Appeals for the Third Circuit has detailed a three-step process

to determine whether a complaint meets the pleadings standard. Bistrian v. Levi, 696 F.3d 352

(3d Cir. 2014). First, the court outlines the elements a plaintiff must plead to state a claim for

relief. Id. at 365. Next, the court must “peel away those allegations that are no more than

conclusions and thus not entitled to the assumption of truth.” Id. Finally, the court “look[s] for

well-pled factual allegations, assume[s] their veracity, and then ‘determine[s] whether they

plausibly give rise to an entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679). The last

step is “‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” Id. (quoting Iqbal, 556 U.S. at 679).

III.   DISCUSSION

       Defendant Ocwen moves to dismiss the UTPCPL claim, the breach of contract claim, and

the unjust enrichment claim. I address each individually.

       A.      UTPCPL Claim

       Plaintiffs’ UTPCPL claim alleges that Defendants’ September 1, 2016 Act 91 Notice
                                                                 2
failed to adhere to the requirements set forth in the statute.       Specifically, Plaintiffs assert that

the Act 91 Notice failed to itemize the $2,780.44 in late charges and the tax arrears at issue.

Moreover, Plaintiffs allege that Defendants failed to state material facts or otherwise

misrepresented the true facts regarding the loan, causing Plaintiffs to overpay loan amounts.

Plaintiffs go on to contend that the conduct by Defendants constituted unfair or deceptive acts

and practices under the UTPCPL.

2
        Under 41 P.S. § 403, “[b]efore any residential mortgage lender may accelerate the
maturity of any residential mortgage obligation, commence any legal action including mortgage
foreclosure to recover under such obligation, or take possession of any security of the residential
mortgage debtor for such residential mortgage obligation, such person shall give the residential
mortgage debtor notice of such intention at least thirty days in advance as provided in this
section.” Id.

                                                 5
       Ocwen posits that the UTPCPL claim must be dismissed because (a) it is barred by the

economic loss doctrine, and (b) Plaintiffs fail to adequately plead a UTPCPL claim.

               1.     Economic Loss Doctrine

       Pennsylvania’s economic loss doctrine bars a plaintiff from recovering tort damages for

economic losses stemming solely from breach of contract. Werwinski v. Ford Motor Co., 286

F.3d 661, 671 (3d Cir. 2002). More specifically, it prohibits claims “(1) arising solely from a

contract between the parties; (2) where the duties allegedly breached were created and grounded

in the contract itself; (3) where the liability stems from a contract; or (4) where the tort claim

essentially duplicates a breach of contract claim or the success of which is wholly dependent on

the terms of a contract.” McGuckin v. Allstate Fire & Cas. Ins. Co., 118 F. Supp. 3d 716, 720

(E.D. Pa. 2015) (internal quotations omitted).

       In Werwinski v. Ford Motor Co., the United States Court of Appeals for the Third Circuit

considered whether UTPCPL claims sounding in contract were barred by the state law doctrine

of economic loss. 286 F.3d at 679–81. Finding “that the federal and state decisions interpreting

Pennsylvania law shed little light on the question at issue,” the Third Circuit turned to courts

outside of Pennsylvania for persuasive authority. Id. at 676. Ultimately, the Third Circuit

predicted that the Pennsylvania Supreme Court would find that the economic loss doctrine

applied to claims under the UTPCPL. Id. at 681 (quoting Aloe Coal Co. v. Clark Equip. Co.,

816 F.2d 110, 119 (3d Cir. 1987)).

       Although the Pennsylvania Supreme Court has yet to address this issue, the Pennsylvania

Superior Court, subsequent to Werwinski, has twice reached the opposite conclusion and held

that the economic loss doctrine is inapplicable to UTPCPL claims. See Dixon v. Nw. Mut., 146

A.3d 780, 790 (Pa. Super. Ct. 2016) (declining to find UTPCL claims barred by the economic



                                                 6
loss doctrine; see also Knight v. Springfield Hyundai, 81 A.3d 940, 952 (Pa. Super. Ct. 2013)

(“The claims at issue in this case are statutory claims brought pursuant to the UTPCPL and do

not sound in negligence. Therefore, the economic loss doctrine is inapplicable and does not

operate as a bar to [plaintiff’s] UTPCPL claims.”).

       In light of these conflicting pronouncements of Pennsylvania law, I must now decide

whether to adhere to Werwinski or to follow the holdings of the subsequent opinions issued by

the Pennsylvania Superior Court. In doing so, I remain cognizant of the well-settled principle

that district courts are bound by the Third Circuit’s previous holdings “in the absence of a clear

statement by the Pennsylvania Supreme Court to the contrary or other persuasive evidence of a

change in Pennsylvania law.” Smith v. Calgon Carbon Corp., 917 F.2d 1338, 1343 (3d Cir.

1990) (emphasis in original). Thus, the question before me is whether Knight and Dixon

constitute “persuasive evidence of a change in Pennsylvania law” such that adherence to

Werwinski is no longer necessary.

       Numerous district court opinions have concluded that district courts remain bound by

Third Circuit decisions unless either the Third Circuit or the Pennsylvania Supreme Court rules

otherwise. See, e.g., Bordoni v. Chase Home Finance LLC, 374 F. Supp. 3d 378, 385–86 (E.D.

Pa. 2019); McDonough v. State Farm Fire & Cas. Co., 365 F. Supp. 3d 552, 560 (E.D. Pa. 2019)

(citing Powel v. Saint Joseph’s Univ., No. 17-4438, 2018 WL 994478, at *10 (E.D. Pa. Feb. 16,

2018); Yamarick v. UNUM Grp., No. 16-6164, 2017 WL 3008751, at *3–4 (E.D. Pa. July 14,

2017); Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d 476, 490 (E.D. Pa. 2016); McGuckin v.

Allstate Fire & Cas. Ins. Co., 118 F. Supp. 3d 716, 720 (E.D. Pa. 2015); Vaughan v. State Farm

Fire & Cs. Co., No. 14-1684, 2014 WL 6865896, at *5 (E.D. Pa. Dec. 3, 2014); Pesotine v.

Liberty Mut. Grp., Inc., No. 14-784, 2014 WL 4215535, at *4 (M.D. Pa. Aug. 25, 2014); Gadley



                                                7
v. Ellis, 13-17, 2014 WL 3696209, at *4–5 (W.D. Pa. July 23, 2014), vacated in part on other

grounds, 2014 WL 2345619 (W.D. Pa. May 15, 2015); Tubman v. USAA Cas. Ins. Co., 943 F.

Supp. 2d 525, 531 (E.D. Pa. 2013); Wulf v. Bank of Am., N.A., 798 F. Supp. 2d 586, 596–97

(E.D. Pa. 2011)).

       In Bordoni v. Chase Home Finance, the district court summarized the three primary

reasons underlying the line of decisions that adhere to Werwinski. First, it found that the

Pennsylvania Supreme Court has applied the economic loss doctrine to bar a private cause of

action under other statutes similar to the UTPCPL. Bordoni, 374 F. Supp. 3d at 386 (citing

Powell v. Saint Joseph’s Univ., No. 17-4438, 2018 WL 994478, at *9 (E.D. Pa. Feb. 20, 2018)).

Second, the court recognized that the Pennsylvania Superior Court decision in Knight was

inconsistent in its characterization of the UTPCPL because although it held that UTPCPL claims

were barred by the gist of the action doctrine, it concluded that UTPCPL claims were “statutory

claims . . . and do not sound in negligence.” Id. (quoting Knight, 81 A.3d at 952). Finally, the

Bordoni court noted that, according to a recent Pennsylvania Supreme Court ruling, the

applicability of the economic loss doctrine turns on whether the duty at issue “arises

independently of any contractual duties between the parties.” Id. The decision in Knight “did

not analyze the UTPCPL in terms of the source of the parties’ duties, whereas Werwinski did.”

Id. at 1054 (citing Powell, 2018 WL 994478, at *10).

       Notwithstanding this reasoning, a line of contrary district court decisions has declined to

follow Werwinski and has, instead, concluded that the economic loss doctrine does not bar

UTPCPL claims. See McDonough, 365 F. Supp. 3d at 560 (citing Kerr v. State Farm Mut. Auto.

Ins. Co., No. 18-309, 2018 WL 5809989, at *4–5 (W.D. Pa. Nov. 6, 2018); Lovelace v.

Nationwide Mut. Ins. Co., No. 18-2701, 2018 WL 3818911, at *3–4 (E.D. Pa. Aug. 10, 2018);



                                                8
Pansini v. Trane, No. 17-3948, 2018 WL 1172461, at *5–6 (E.D. Pa. Mar. 6, 2018); Busch v.

Domb, No. 17-2012, 2017 WL 6525779, at *3–4 (E.D. Pa. Dec. 20, 2017); Landau v. Viridian

Energy PA LLC, 223 F. Supp. 3d 401, 415 (E.D. Pa. 2016); Sosso v. ESB Bank, No. 16-367,

2016 WL 3855031, at *7 (W.D. Pa. July 15, 2016); Roberts v. NVR, Inc., No. 15-489, 2015 WL

3745178, at *6–7 (W.D. Pa. June 15, 2015)).

       This line of cases has generally relied on the principle that when a district court is

applying state law and “there is persuasive evidence that it has undergone a change, [the district

court is] not bound by [the] previous panel decision if it reflected on state law prior to its

modification.” Kerr, 2018 WL 5809989, at *4 (quoting Robinson v. Jiffy Exec. Limousine, 4

F.3d 237, 240 (3d Cir. 1993)). Thus, “although state intermediate appellate decisions are not

automatically controlling where the highest court of the state has not spoken,” federal courts

“must give serious consideration to the decisions of the intermediate appellate courts in

ascertaining and applying state law.” Robinson, 4 F.3d at 242; see also Werwinski, 286 F.3d at

670 (“In the absence of guidance from the state’s highest court, we are to consider decisions of

the state’s intermediate appellate courts for assistance in predicting how the state’s highest court

would rule.” (quotation omitted)).

       In Lovelace v. Nationwide Mut. Ins. Co., supra, the district court cited this principle to

find that the economic loss doctrine does not bar UTPCPL claims. 2018 WL 2818911, at *3.

Declining to follow Werwinski, the court explained:

               At the time Werwinski was decided, the Third Circuit was
               predicting without guidance from Pennsylvania courts. Now, the
               Pennsylvania Superior Court has spoken clearly on the issue.
               While it would be ideal for the Third Circuit or Pennsylvania
               Supreme Court to weigh in on the current state of the law, waiting
               for that day is not the better course of action. Currently, a litigant
               in state court in Pennsylvania can bring a UTPCPL claim while a
               litigant in federal court with an identical claim may—or may not—

                                                 9
               be barred from bringing that claim, even though the federal court
               must apply current Pennsylvania law to this question of state law.
               Such inconsistent outcomes encourage forum shopping, an
               unwelcome result.

Id. at *3.   Ultimately, the district court concluded that the clear pronouncements by the

Pennsylvania Superior Court in Knight and Dixon constitute the clear change in the law that “has

proved incorrect the Third Circuit’s prediction in Werwinski.” Id. at *4.

       I am persuaded by the logic expressed in Lovelace for several reasons. As a primary

matter, the Werwinski court did not have the benefit of any Pennsylvania cases addressing

application of the economic loss doctrine to the UTPCPL, but rather made a prediction about

what the Pennsylvania Supreme Court would do in such a situation. “Blind adherence to

predictive precedent is . . . problematic because of the difficulty inherent in the task of

prediction.” Landau v. Viridian Energy PA, LLC, 223 F. Supp. 3d 401, 415 (E.D. Pa. 2016). In

light of the recent guidance from Pennsylvania’s appellate court, such prediction is no longer

necessary.

       Second, as noted by the Third Circuit, “[t]he rulings of intermediate appellate courts must

be accorded significant weight and should not be disregarded absent a persuasive indication that

the highest state court would rule otherwise.” U.S. Underwriters Ins. Co. v. Liberty Mut. Ins.

Co., 80 F.3d 90, 93 (3d Cir. 1996). No such persuasive indication exists here.

       Finally, as the Pennsylvania Superior Court explained in Dixon, continued adherence to

the predictions made in Werwinski will result in disparate results between state and federal

courts. For example, if a suit is filed in state court, the Pennsylvania trial court will be bound by

the Superior Court precedent in Knight and Dixon. If, however, that same suit is removed to

federal court, then the Third Circuit’s holding in Werwinski will dictate a completely different

outcome. This “split in authority means that state and federal courts in this Commonwealth

                                                 10
follow different substantive rules in considering claims advanced under the UTPCPL.” Dixon,

146 A.3d at 790 n.12. In turn, litigants will be encouraged to forum shop in order pursue a more

favorable result.

        For these reasons, I am persuaded that I should follow the Knight and Dixon decisions.

Accordingly, I find that the UTPCPL claims here do not sound in negligence and, thus, the

economic loss doctrine does not operate to bar these claims.

                2.     Pleading of a UTPCPL Claim

        Alternatively, Defendant Ocwen argues that the UTPCPL claim fails because a breach of

contract cannot, in and of itself, support a UTPCPL claim.           Rather, Ocwen asserts that a

UTPCPL claim based on an alleged breach of contract must also allege malfeasance—i.e.,

intentional and wrongful conduct in performing a contractual obligation—in order to withstand

dismissal.   Ocwen concludes that because Plaintiffs only allege the failure to perform a

contractual duty absent accompanying malfeasance, the UTPCPL claim fails to state a plausible

claim for relief.

        The UTPCPL provides, in pertinent part, that “[u]nfair methods of competition or

deceptive acts or practices in the conduct of any trade or commerce as defined by . . . this act . . .

are hereby declared unlawful.” 73 Pa. Stat. Ann. § 201-3. The UTPCPL thus provides a private

cause of action for “[a]ny person who purchases or leases goods or services primarily for

personal, family or household purposes and thereby suffers any ascertainable loss of money or

property” due to the seller’s unfair or deceptive acts or practices. 73 Pa. Stat. Ann. § 201-9.2(a).

“In Pennsylvania, only malfeasance, the improper performance of a contractual obligation, raises

a cause of action under the [UTPCPL].” Horowitz v. Fed. Kemper Life Assur. Co., 57 F.3d 300,

307 (3d Cir. 1995).



                                                 11
       Here, Plaintiffs allege that Defendant Ocwen neglected to capitalize the 2012 tax arrears

into the principal, thus breaching the Loan Modification Agreement. They goes on to state that

Ocwen actively misrepresented the 2012 tax arrears as an amount owed by Plaintiff outside of

the Loan Modification Agreement. Specifically, the Second Amended Complaint states, in

pertinent part:

                  41.     Defendants, through authorized agents and employees,
                  failed to state material facts or otherwise misstated,
                  misrepresented, or omitted the true facts concerning or related to
                  the status of the Loan in the Act Notice that tended to deceive
                  and/or did in fact deceive plaintiff that the late charges and other
                  amounts demanded therein were owed by plaintiff.

                  42.     Defendants, through authorized agents and employees,
                  failed to state material facts or otherwise misstated,
                  misrepresented, or omitted the true facts concerning or related to
                  the status of the Loan in its excessive repayment agreement
                  demands, both in the Act 91 and otherwise as described herein,
                  causing plaintiff to overpay the loan amounts due by more than
                  $10,000, including but not limited to Ocwen misrepresenting the
                  paid 2012 tax arrears as owed by assessing it to plaintiff’s loan
                  account and Shellpoint continuing to wrongfully collect said
                  arrears amount as an unspecified lump sum in the Act 91 notice
                  and in its repayment agreements.

(Sec. Am. Compl. ¶¶ 41–42 (emphasis added).)                   Plaintiffs assert that Defendants’

representations—including those by Ocwen—were “made with the intent to deceive or defraud

the plaintiffs into selling their home in lieu of accurately and lawfully accounting for plaintiffs’

payments under the Note and Mortgage.” (Id. ¶ 45.)

       Taking these allegations as true—as I must at the motion to dismiss stage—I find that

Plaintiff has plausibly pled malfeasance in the course of performing a contractual duty.

Accordingly, I decline to dismiss the UTPCPL claim.




                                                  12
       B.      Breach of Contract Claim

       Defendant Ocwen next seeks dismissal of Plaintiffs’ breach of contract claim on the

ground that, even accepting Plaintiffs’ allegations as true, no breach occurred. 3 The Second

Amended Complaint alleges that the Loan Modification Agreement required Ocwen, in late

2012, to add to Plaintiffs’ outstanding principal a payment of unpaid taxes that Ocwen did not

make until June 2014. Ocwen notes, however, that the Loan Modification Agreement only

required that certain sums—those that had already been paid on Plaintiffs’ behalf as of the

modification effective date—be capitalized into the unpaid principal balance. It argues that

interpreting the contract to require Ocwen to have capitalized amounts it later paid to avoid

imposition of a lien on Plaintiffs’ property, when it had no way of knowing these sums were

owed prior to entering into the Loan Modification Agreement, results in an illogical and

unreasonable reading of the contract.

       Ocwen’s argument mischaracterizes the Loan Modification Agreement. The Second

Amended Complaint states that Plaintiffs had a delinquent 2012 property tax bill at the time of

the November 2012 Loan Modification Agreement. (Sec. Am. Compl. ¶¶ 8, 25.) Paragraph 3A

of the Loan Modification Agreement provided that:

               As part of this Modification, I agree that all amounts and
               arrearages that are or will be past due as of the Modification
               Effective Date, including unpaid and deferred interest, fees,
               charges, escrow advances, and other costs, but excluding unpaid
               late charges . . . less any amounts paid to Lender but not
               previously credited to my Loan, will be added to the current
               principal balance of the Note.



3
       See MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d 565, 590 (W.D. Pa. 2019)
(noting that, in Pennsylvania, to recover for a breach of contract, a plaintiff must show “(1) the
existence of a contract, including its essential terms; (2) a breach of duty imposed by the
contract; and (3) resultant damages.”) (quoting Corestates Bank v. Cutillo, 723 A.2d 1053, 1058
(Pa. Super. Ct. 1999)).
                                               13
(Id., Ex. A ¶ 3A (emphasis added).) According to the Second Amended Complaint, Ocwen—in

violation of this contractual provision—failed to add the outstanding 2012 tax bill to the

principal, a fact unknown to Plaintiffs until June 2014, when they were threatened with a county

tax sale. (Id. ¶¶ 10, 50.) The mere fact that Ocwen did not actually pay the tax bill until after the

effective date of the Loan Modification Agreement is irrelevant, as the Agreement required

capitalization of all amounts “past due as of the Modification Effective Date.” 4

       Taking the allegations of the Second Amended Complaint as true, I find that Plaintiffs

have adequately pled a plausible claim for breach of contract. Accordingly, I deny Ocwen’s

Motion on this issue.

       C.      Unjust Enrichment Claim

       Finally, Ocwen contends that Plaintiffs’ unjust enrichment claim should be dismissed on

two grounds. First, it asserts that an unjust enrichment claim is not viable where, as here, the

relationship between the parties is based on a written contract. Second, it urges that Plaintiffs

have failed to allege that they have conferred any benefit on Ocwen, as is required for an unjust

enrichment claim. As I find that the first argument has merit, I focus solely on that issue.

       The elements necessary to prove unjust enrichment are:

               (1) benefits conferred on defendant by plaintiff; (2) appreciation of
               such benefits by defendant; and (3) acceptance and retention of
               such benefits under such circumstances that it would be inequitable
               for defendant to retain the benefit without payment of value . . .
               The application of the doctrine depends on the particular factual
               circumstances of the case at issue. In determining if
               the doctrine applies, our focus is not on the intention of the parties,
               but rather on whether the defendant has been unjustly enriched.



4
       Ocwen’s argument that it “had no way of knowing these sums were owed prior to
entering into the Loan Modification Agreement” is untenable. (Ocwen’s Mem. Supp. Mot. to
Dismiss 7–8.) According to the Second Amended Complaint, the sums owed were public record
county property taxes which were owed as of the time of the Loan Modification Agreement.
                                                 14
Durst v. Milroy Gen Contracting, Inc., 52 A.3d 357, 360 (Pa. Super. Ct. 2012) (quoting Schenck

v. K.E. David, Ltd., 666 A.2d 327, 328 (Pa. Super. Ct. 1995)).

       In Pennsylvania, the unjust enrichment doctrine is “inapplicable when the relationship

between the parties is founded on a written agreement or express contract.” Benefit Tr. Life Ins.

Co. v. Union Nat’l Bank, 776 F.2d 1174, 1177 (3d Cir. 1985) (quoting Schott v. Westinghouse

Elec. Corp., 259 A.2d 443, 448 (Pa. 1969)); see also Benner v. Bank of Am., N.A., 917 F. Supp.

2d 338, 360–61 (E.D. Pa. 2013) (noting that Pennsylvania law precludes a claim

for unjust enrichment where the relationship between the parties is based on a written contract).

“Courts typically allow a plaintiff to plead both a breach-of-contract claim and an unjust-

enrichment claim only where there is some dispute as to whether a valid, enforceable written

contract exists.” Montanez v. HSBC Mortg. Corp. (USA), 876 F. Supp. 2d 504, 516 (E.D. Pa.

2012) (emphasis added); see also Cosby v. Am. Media, Inc., 197 F. Supp. 3d 735, 745 (E.D. Pa.

2016) (holding that if the enforceability of the contract between the parties is disputed, an unjust

enrichment claim may survive a motion to dismiss). Where there is no dispute as to the validity

and enforceability of a contract between the parties, a plaintiff may not assert an unjust

enrichment claim. Montanez, 876 F. Supp. 2d at 516; see also Fish Net, Inc. v. ProfitCenter

Software, Inc., No. 09-5466, 2011 WL 1235204, at *10 (E.D. Pa. Mar. 31, 2011) (dismissing an

unjust enrichment claim because “[n]either party claims that the contract was either invalid or

unenforceable”).

       Here, it is uncontested that Plaintiff and Ocwen entered into a written Loan Modification

Agreement which governs the issues in dispute here. Neither party claims that the contract was

either invalid or unenforceable. Because an adequate remedy at law exists, Plaintiffs may not




                                                15
alternatively plead a claim for unjust enrichment against Ocwen. Accordingly, I will dismiss this

claim as against Defendant Ocwen.

IV.    CONCLUSION

       In light of the foregoing, I will grant Defendant Ocwen’s Motion to Dismiss the unjust

enrichment claim (Count IV), but will deny the Motion on all other grounds.




                                               16
